                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                          Case No. 18-CR-0216 (SRN/HB)

                         Plaintiff,
          v.                                                    ORDER

MARTAVIS SHAWN DEMAR JAMES,

                         Defendant.


       This matter is before the Court upon the pro se motion of Defendant Martavis

Shawn Demar James to Extend the Deadline for Filing Motion of New Trial and/or

Acquittal [Doc. No. 56].

       An Indictment filed on September 12, 2018 charged Mr. James with eight counts

of interference with commerce by robbery and two counts of attempted interference with

commerce by robbery. After a four-day trial in May 2019, the jury returned a Guilty

verdict on all ten counts. Throughout the trial and pretrial proceedings, Mr. James was

represented by counsel, Peter B. Wold, and Aaron J. Morrison. Their representation

continues to this day.

       Two weeks after the trial concluded, the defendant filed this pro se motion,

seeking to extend certain filing deadlines. Counsel for the government responded to the

motion [Doc. No. 57], arguing that the Court need not consider a pro se motion filed by a

party who is represented by counsel, citing United States v. Clark, 409 F.3d 1039, 1045

n.4 (8th Cir. 2005), United States v. Cole, 262 F.3 704, 707 (8th Cir. 2001), and United

States v. Peck, 161 F.3d 1171, 1174 n.4 (8th Cir. 1998).
       In light of the fact that it is not “court practice to consider pro se briefs filed by a

party who is represented by counsel,” (Clark at 1045 n.4), and in the absence of good

cause, the Court therefore DENIES this pro se motion and instead invites Mr. James’s

counsel, if they see fit, to file a proper motion articulating good cause to extend the

deadlines.

       SO ORDERED.


       Dated: June 26, 2019
                                                    s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge
